Citation Nr: 0945547	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-05 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
symptomatic premature ventricular contractions.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Howard D. Olinksy, Esq.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issue of entitlement to an increased rating for 
degenerative changes to the lumbar spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

1.  The Veteran has diagnoses of paroxysmal atrial 
fibrillation, multiple premature ventricular contractions, 
and supraventricular tachycardia, with more than four 
episodes per year documented by ECG, and requiring emergency 
room treatment and continuous medication.  

2.  It has not been shown that he has lost time from work, 
been hospitalized, or otherwise lost income secondary to the 
heart disorder.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
multiple premature ventricular contractions have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2009); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7010 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, a letters dated March 2004, June 2005, June 
2008, and March 2009 provided notice to the Veteran regarding 
what information and evidence was needed to substantiate the 
claims for an increased rating, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence would be obtained by VA.  The June 
2008 and March 2009 letters also notified the Veteran that he 
could send VA information that pertained to his claim and 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of June 2008 and March 2009 letters, and an 
opportunity for the Veteran to respond, the May 2009 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file in 
connection with this matter consists of private and VA 
medical records and VA examinations.  Also of record and 
considered in connection with the appeal are written 
statements provided by the Veteran and by his representative, 
on his behalf.  The Board also notes that no further RO 
action on the claims on appeal is warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal. 
 Any such error is deemed harmless and does not preclude 
appellate consideration of the claims remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543. 


Background

By a rating decision dated April 1994, the RO granted service 
connection for symptomatic multiple premature ventricular 
contractions and assigned a rating of 10 percent effective 
March 10, 1993.  A May 2004 rating decision granted an 
increased rating to 30 percent, effective August 15, 2003.  
The veteran appealed, asserting that his heart disorder 
warrants a higher rating.

VA treatment records dated January 2002 to May 2004 reflected 
treatment for a heart disorder.  A July 2002 treatment record 
indicated that the veteran had an episode 3 weeks ago, with 
symptoms of a pounding and irregular heartbeat.  Exercise 
helped symptoms subside.  The veteran denied nausea, 
vomiting, shortness of breath, weakness, or dizziness.  An 
EKG performed on July 2002 showed sinus bradycardia.  A 
diagnosis of a history of heart palpitations with a recent 
flare-up was provided.  A January 2003 record noted that the 
veteran reported an increase in the intensity of the heart 
palpitations, with an episode four days ago, where he had a 
racing heart for three hours.  An assessment of heart 
palpitations with on episode of increased intensity was 
provided.  An April 2003 report indicated that the veteran 
reported a decrease in frequency of the heart palpitations.  
An April 2003 electrocardiogram indicated sinus bradycardia 
and chest x-rays were negative for any acute disease.  An 
assessment of heart palpitations was provided.  An October 
2003 follow-up record indicated that the veteran had been 
hospitalized for atrial fibrillations, after which Coumadin 
was prescribed.

Treatment records from Canton-Potsdam Hospital dated August 
2003, February 2004, and April 2004 reflected treatment for 
atrial fibrillation, with symptoms of palpitations, and 
irregular heart beats.  

The veteran was afforded a VA examination in April 2004.  The 
veteran reported that since November 2003, he had five to six 
episodes that required him to go to the emergency room.  He 
also stated that he had palpitations daily, accompanied by 
anxiety and lightheadedness.  Examination revealed a normal 
pulse, a regular heart rate and rhythm of S1 and S2, with no 
S3 auscultated, and no murmur.  The examiner provided an 
impression of recent episodes of intermittent atrial 
fibrillation, and a long standing history of palpitations of 
questionable etiology.

Private treatment records from C.J.B., M.D., dated January to 
June 2005 indicated a long history of paroxysmal atrial 
fibrillation with near syncope and bradycardia.  The report 
indicated that the veteran had recently had several episodes 
of palpitations associated with lightheadedness.  Recurrent 
palpitations generally occurred in the late afternoon after 
work and at night.  The veteran denied chest pains, syncopal 
episodes, paroxysmal nocturnal dyspnea, difficulty breathing, 
pedal edema, or autopia.  An event monitor revealed atrial 
fibrillation-paroxysmal with a maximal rate of 90 per minute.  
Symptoms were correlated with arrhythmia.  A diagnosis of 
paroxysmal atrial fibrillation was provided.  

Records from Canton-Potsdam Hospital dated May and October 
2005 showed that the veteran reported to the emergency room 
with complaints of a racing heart and heart palpitations.  A 
diagnosis of atrial fibrillation was provided.

In December 2005, the veteran was afforded another VA 
examination.  The veteran complained of worsening arrhythmias 
over the past three years with recent hospital visits in 
August, October, and December 2005.  The veteran reported 
symptoms of dizziness, lightheadedness, and pounding in his 
chest with the arrhythmias, but denied losing consciousness 
or shortness of breath.  The examiner reviewed a 2003 stress 
test that revealed the veteran exercised for 14 minutes and 
three seconds.  Nuclear images were within the normal limits.  
The veteran stated he has lost about two weeks and five days 
from work due to his disability.  The examiner provided a 
diagnosis of symptomatic tachyarrhythmia with paroxysmal 
atrial fibrillation by history.

Private treatment records from a cardiologist, M.A.C., M.D, 
dated December 2005 to March 2007, reflected treatment for 
cardiac complaints.  A December 2005 report noted that the 
veteran reported frequent episodes of atrial fibrillation.  
An electrocardiogram was within the normal limits, but showed 
atrial fibrillation.  A February 2006 follow-up report 
indicated markedly diminished episodes of atrial fibrillation 
with new medication, Flecainide and a normal stress test.  
Subsequent records indicated that the veteran was stable from 
a cardiac viewpoint.

VA treatment records dated July 2006 to August 2007 indicated 
that the veteran continued care for his atrial 
fibrillation/cardiac arrhythmia with his private 
cardiologists.

A March 2007 transthoracic echocardiogram indicated that the 
left ventricle was mildly dilated with left ventricular 
ejection fraction in the range of 30 to 35 percent, as well 
as indicated akinesis of the apical wall, mid-distal setal 
wall, and mid-distal inferior wall.  The left atrium was mild 
to moderately dilated, the estimated peak pulmonary artery 
systolic pressure was 35mmHg, and there was mild to moderate 
tricuspid valvular regurgitation.

The veteran was afforded a VA examination in July 2007.  The 
veteran reported that he noticed feeling tired after running, 
but had normal pulse and blood pressures.  The veteran stated 
that he ran eight minute miles, and could run about three 
miles.  The examiner noted that the veteran was under 
treatment for atrial fibrillation, and per the treating 
cardiologist, was stable from a cardiac standpoint.  The 
examiner also stated that the veteran had excellent exercise 
tolerance on the stress test, with an estimated METS level 
greater than 9.

VA treatment records dated July 2007 to January 2008 
reflected that the veteran received continued treatment with 
his private cardiologist.

Private treatment records from M.A.C., M.D., the veteran's 
cardiologist, indicated complaints of brief, episodic atrial 
fibrillation or flutter.

The veteran was afforded another VA examination in October 
2008.  The veteran complained of daily episodes of 
palpitations lasting from 10 to 15 minutes.  These episodes 
were different from his prior episodes that were much more 
prolonged, lasting 24 hours.  The veteran denied chest pain, 
shortness of breath, or syncope.  He also stated that he had 
not had any hospitalizations or emergency room visits in the 
past three to four years.  A diagnosis of arrhythmias was 
provided.  The examiner noted that per the record, the 
veteran had various arrhythmias including supraventricular 
tachycardia, atrial fibrillation, and premature ventricular 
contractions.  

Records from Canton-Potsdam Hospital dated December 2008 
indicated that eth veteran was seen in the emergency room for 
atrial fibrillation with rapid ventricular response, and 
paroxysmal atrial fibrillation.

VA treatment records dated December 2008 to March 2009 again 
showed that the veteran was followed by his private 
cardiologist.  A March 2009 treatment record revealed that 
the veteran was seen at the VA as a follow-up to a recent 
admission to the hospital for atrial fibrillation, with no 
recurrent episodes since that time.  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected multiple premature 
ventricular contractions warrant a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran is currently rated at 30 percent under 38 C.F.R. 
§ 4.104, Diagnostic Code 7010 for supraventricular 
arrhythmias.  Under Diagnostic Code 7010, a 10 percent rating 
is warranted for permanent atrial fibrillation (lone atrial 
fibrillation), or one to four episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by ECG or Holter monitor.  A 30 percent rating is 
warranted for paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes 
per year documented by ECG or Holter monitor.  

The Board notes that the veteran is already receiving the 
maximum 30 percent rating provided under Diagnostic Code 
7010.  As such a higher rating is not warranted under that 
Code.  

Additionally, the Board notes that a higher rating is not 
warranted under Diagnostic Codes 7008 (hyperthyroid heart), 
7011(ventricular arrhythmias (sustained)), 7015 
(atrioventricular block), or 7020 (cardiomyopathy), as there 
is no evidence that the veteran has any of these conditions.  
Further, in October 2008, it was reported that his arrythmias 
had somewhat improved under medication, and that his 
limitation of activities was due to his back condition.
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the 
disability at issue reasonably describe the Veteran's 
disability level and symptomatology. Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral for an extraschedular evaluation is required. Id.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 30 percent for multiple 
premature ventricular contractions; the benefit of the doubt 
doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 30 percent for multiple premature 
ventricular contractions is denied.


REMAND

By a rating decision dated July 1995, the RO granted service 
connection for degenerative changes of the lumbar spine, and 
assigned a 10 percent rating, effective March 1, 1993.  A 
September 2001 rating decision granted an increased rating of 
20 percent for degenerative changes of the lumbar spine, 
effective May 31, 2001.  In August 2007, the veteran 
submitted a claim for an increased rating for his lumbar 
spine condition.  A November 2007 rating decision denied the 
veteran's claim for increase and the veteran appealed.

VA treatment records dated July 2006 to August 2007 were 
silent as to any complaints of back pain, until August 2007, 
when the veteran reported a recent work injury where he fell 
and as a result had back pain.  

The veteran was afforded a VA examination in October 2007.  
The veteran stated that he initially hurt his back while in 
the military, and had progressively worsening back pain.  The 
examiner noted that an MRI performed September 2007 showed 
normal alignment and position of the bones with a central to 
right paracentral herniation at L4/5.  The veteran endorsed 
symptoms of parethesias, numbness, unsteadiness, decreased 
motion, stiffness, spasms and pain in the lumbosacral region 
of the back.  The veteran also complained of pain radiating 
to the lower left extremity and left buttock.  The veteran 
reported severe flare-ups of back pain occurring weekly and 
generally caused by physical activity and chores around the 
house.  The examiner noted incapacitating episodes, stating 
that every time the veteran performed chores around the 
house, he would have to sit in his recliner for an hour or 
more.  

Examination revealed that the veteran's pelvis was tilted to 
the left, leaving the body canted to the left in standing 
position, with the right leg bearing all the weight.  Gait 
was abnormal with small steps and waddling.  There was no 
evidence of gibbus, kyphosis, lumbar flattening, lumbar 
lordosis, scoliosis, or reverse lordosis, however, there was 
listing.  There was also no evidence of ankylosis of the 
lumbar spine.  Motor, sensory, and reflex examinations were 
normal with no muscle atrophy present.  Range of motion 
testing revealed flexion to 40 degrees, extension to 0 
degrees, left lateral flexion to 30 degrees, left lateral 
rotation to 30 degrees, right lateral flexion to 10 degrees, 
and right lateral rotation to 10 degrees.  There was pain on 
all ranges of motion.  Additionally, repetitive testing 
showed pain on repetitive motion with no additional 
limitations after three repetitions.  The examiner provided a 
diagnosis of herniated nucleus pulpous, L4-5, osteophyte 
formation L2-3, L4-5, facet hypertrophy and arthropathy L4-5.  
The examiner reported that the veteran lost 12 weeks from 
work due to an aggravation of back pain due to a workplace 
injury, and noted moderate to severe daily effects.  Finally, 
the examiner stated that plane film x-rays showed mild 
progression of degenerative changes in the 2001 to 2007 
interval.  

X-rays dated October 2007 revealed variation in segmentation 
with a transitional vertebra at the L5 level with was 
partially sacralized.  There was also degenerative disc 
disease at L4-5 with facet arthropathy at L4-5.

The veteran received workers compensation for his back 
injury.  Workers Compensation records reflected pain in the 
left side of the lumbar spine into the left buttock and 
ankle.  A Workers Compensation examination dated October 2007 
revealed that the veteran walked with a significant limp due 
to pain in his lower back and left lower extremity.  Straight 
leg raising was to 90 degrees on the right and to 45 degrees 
on the left.  Reflexes were intact and there was no muscle 
weakness.  Lumbar motion was to 20 degrees.  The physician 
provided a diagnosis of previous longstanding history of left 
sided low back pain with left leg radiation while in the 
military with an aggravation of the preexisting condition due 
to the work injury.  The examiner stated that the present 
problem is both related to the preexisting issues, and to the 
injury of record.  

A January 2008 medical opinion from B.B., M.D., indicated 
that the veteran was injured at work in July 2007.  
Examination revealed discomfort while sitting, with the 
veteran putting the most pressure on his right buttock, as 
well as stood in a position skewed to the right.  He had pain 
on all ranges of motion and straight leg raising was positive 
at 20 degrees.  The physician provided an assessment of acute 
sciatica and recommended continued medications along with 
aqua therapy, or epidural injections.

A February 2008 MRI interpretation noted complaints of severe 
pain since July 2007 and revealed a herniated disc at L4-5 
and some foraminal narrowing bilaterally.  Surgery was 
recommended.

Given the above, the Board notes that the veteran's service-
conencted back disability was seemingly worsened by the work-
related injury.  However, it is unclear as to the extent to 
which the veteran's symptoms due to his service-connected 
back disability were aggravated by his work-place injury, if 
at all.  It is also unclear if the workplace injury would 
have occurred but for the prior service-connected back 
injury.  Thus, a VA examination is required to determine if 
it is possible to separate the effects of the service-
connected back disability from the effects of the veteran's 
work injury.  See Mittleider v. West, 11 Vet. App. 181 
(1998).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disability 
on appeal.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder.  
Appropriate efforts must be made to 
obtain all available VA treatment 
records.  All attempts to procure 
records should be documented in the 
file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts 
in this regard, in order to allow him 
the opportunity to obtain and submit 
those records for VA review.

2. The AMC/RO should schedule the veteran 
for a VA examination with an appropriate 
examiner for the purpose of ascertaining 
the severity of his service-connected 
degenerative changes to the lumbar spine.  
All indicated evaluations, studies and 
tests deemed necessary should be 
accomplished.  

Following a comprehensive examination, 
the examiner should endeavor to 
distinguish, to the extent possible, the 
symptomatology related to the veteran's 
service-connected degenerative changes to 
the lumbar spine, and those related to 
the workplace lumbar spine injury.  Once 
the symptomatology of each injury has 
been disassociated, if possible, the 
examiner should offer an opinion 
regarding the level of impairment caused 
solely by symptomatology of the veteran's 
service-connected degenerative changes to 
the lumbar spine in terms of the 
nomenclature set forth in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.  

Additionally, the examiner should address 
whether the service-connected low back 
disability made the Veteran more 
susceptible to the work place injury 
(i.e., whether the veteran's workplace 
injury would have occurred but for the 
existence of the prior service-connected 
degenerative changes of the lumbar 
spine).

A detailed rationale for all findings 
should be provided.  
    
3. After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


